[Cite as State ex rel. Copeland v. Ohio Dept. of Rehab. & Corr., 2021-Ohio-3464.]


                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA

STATE EX REL., ANTHONY
COPELAND ,                                              :

                 Relator,                              :
                                                                             No. 110667
                 v.                                     :

OHIO DEPT. OF REHAB. & CORR.,
BUREAU OF SENTENCING
COMPUTATION, ET AL.,                                    :

                 Respondents.                           :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: WRITS DENIED
                 DATED: September 24, 2021


                               Writs of Mandamus and Prohibition
                                        Motion No. 548114
                                        Order No. 549154


                                            Appearances:

                 Anthony Copeland, pro se.

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and James E. Moss, Assistant Prosecuting
                 Attorney, for respondent Judge Richard Bell.

MARY J. BOYLE, A.J.:

                      Relator, Anthony Copeland, seeks writs of mandamus and

prohibition to compel respondents, the Ohio Department of Rehabilitation and
Correction, Bureau of Sentencing Computation (“ODRC”), and Judge Richard Bell,1

to properly calculate his period of incarceration and parole eligibility dates

regarding two criminal cases. For the reasons that follow, we deny the requested

writs.

I. Background

               According to Copeland’s complaint filed July 16, 2021, he was a

defendant in two criminal cases in the late 1980s. In State v. Copeland, Cuyahoga

C.P. No. CR-214421, he was sentenced to an indefinite period of incarceration of

between ten and 25 years, in addition to six years imprisonment for firearm

specifications. The firearm specifications were required to be served prior to the

indefinite sentence. In State v. Copeland, Cuyahoga C.P. No. CR-213510, he was

sentenced to an additional indefinite sentence of between ten and 25 years. The trial

court ordered this sentence to be served prior to and consecutive to the sentence

imposed in Cuyahoga C.P. No. CR-214421.

               Copeland alleges in his complaint that ODRC improperly calculated

his initial parole date. According to relator’s calculations, he should have been

eligible for parole after serving 7.5 years of his sentence in Cuyahoga C.P. No. CR-

213510.


        Copeland named Judge John D. Sutula as a respondent in his complaint. In the
         1

respondent judge’s motion for summary judgment, he asserts that Copeland incorrectly
named Judge Sutula as a respondent. Judge Bell filed the motion for summary judgment
as successor to Judge Burt Griffin, the judge who presided over Copeland’s criminal cases.
Pursuant to App.R. 29(C), Judge Bell shall be substituted as a respondent. Judge Bell raised
no objection or argument related to Copeland’s failure to name the proper respondent.
               Respondent judge filed a motion for summary judgment on

August 13, 2021. Copeland also filed a premature motion for summary judgment on

July 22, 2021, which was held in abeyance pending service of the complaint and

filings from respondents. ODRC failed to respond to the complaint. As a result,

Copeland filed a motion for default judgment and brief in opposition to respondent

judge’s motion for summary judgment2 on September 2, 2021.

I. Law and Analysis

      A. Standards Applicable to this Original Act

               In order to obtain a writ of mandamus, a successful relator is required

to show, by clear and convincing evidence, that relator has a clear legal right to the

requested relief, respondent has a clear legal duty to provide this relief, and the

relator lacks an adequate remedy in the ordinary course of law. State ex rel. Manor

Care, Inc. v. Bur. of Workers’ Comp., 163 Ohio St.3d 87, 2020-Ohio-5373, 168

N.E.3d 434, ¶ 14, quoting State ex rel. Aaron’s, Inc. v. Ohio Bur. of Workers’ Comp.,

148 Ohio St.3d 34, 2016-Ohio-5011, 68 N.E.3d 757, ¶ 18.

               An action for prohibition tests the jurisdiction of a court. A successful

relator must establish that a judicial officer “has exercised or is about to exercise

judicial power, (2) that the exercise of that power is unauthorized by law, and (3)



      2 There, Copeland asserts that respondent judge’s motion for summary judgment
should be denied because it does not comply with “local court rule 29.2.” This court does
not have such a rule. Copeland may be citing to a federal court rule because the case cited
in support is a federal district court case, Hewes v. Magnusson, 350 F.Supp.2d 222, 225
(D.Me.2004).
that denying the writ would result in injury for which no other adequate remedy

exists in the ordinary course of law.” State ex rel. Roush v. Montgomery, 156 Ohio

St.3d 351, 2019-Ohio-932, 126 N.E.3d 1118, ¶ 5, citing State ex rel. Elder v.

Camplese, 144 Ohio St.3d 89, 2015-Ohio-3628, 40 N.E.3d 1138, ¶ 13.

               A portion of this action is before the court on cross-motions for

summary judgment. Pursuant to Civ.R. 56(C),

       Summary judgment shall be rendered forthwith if the pleadings,
       depositions, answers to interrogatories, written admissions, affidavits,
       transcripts of evidence, and written stipulations of fact, if any, timely
       filed in the action, show that there is no genuine issue as to any material
       fact and that the moving party is entitled to judgment as a matter of
       law. * * * A summary judgment shall not be rendered unless it appears
       from the evidence or stipulation, and only from the evidence or
       stipulation, that reasonable minds can come to but one conclusion and
       that conclusion is adverse to the party against whom the motion for
       summary judgment is made, that party being entitled to have the
       evidence or stipulation construed most strongly in the party’s favor.

               Copeland has also moved for default judgment against ODRC.

However, default judgment in an original action may not simply be entered because

a party fails to answer the complaint.

       “When appropriate, a default judgment may be entered in a mandamus
       action.” State ex rel. Youngstown City School Dist. Bd. of Edn. v.
       Youngstown, 84 Ohio St.3d 51, 53, 701 N.E.2d 986 (1998). * * * The
       analysis whether a default judgment is proper in a mandamus action is
       essentially the same as an analysis whether a peremptory writ of
       mandamus is appropriate against a respondent who fails to respond to
       a complaint. See id. at 53.

State ex rel. State Farm Mut. Ins. Co. v. O’Donnell, 163 Ohio St.3d 541, 2021-Ohio-

1205, 171 N.E.3d 321, ¶ 15. “[A] default judgment may be entered against a political

subdivision and its officers only if ‘the claimant establishes his claim or right to relief
by evidence satisfactory to the court.’” Youngstown at 53, citing Civ.R. 55(D), Civ.R.

8(D), and S.Ct.Prac.R. X(2). Where the claims in a complaint, taken as true, do not

entitle a relator to relief, a motion for default judgment may not be entered and the

motion is rendered moot. O’Donnell at ¶ 15. This is because “the court looks beyond

the simple admissions resulting from a failure to serve a responsive pleading.”

Youngstown at 53, citing State ex rel. Shimola v. Cleveland, 70 Ohio St.3d 110, 112,

637 N.E.2d 325 (1994).

      B. Mandamus and Sentence Computation

               Copeland alleges that ODRC has improperly aggregated his indefinite

sentences imposed in two criminal cases such that ODRC is miscalculating the dates

of his parole eligibility. He claims that he should have been eligible for parole in

1995, rather than 2003 when his initial parole hearing was conducted.

               Proper calculation of a period of incarceration is an appropriate claim

to assert in mandamus. State v. Slager, 10th Dist. Franklin No. 11AP-794, 2012-

Ohio-3584, ¶ 16. However, Copeland’s complaint is not clear on the precise nature

of his claim. Copeland acknowledges that his prison sentences were ordered to be

served consecutive to each other. Copeland’s motion for summary judgment frames

the issue as

      whether the [ODRC], through the Bureau of Sentence Computations
      [(“BOSC”)] lawfully removed language from a trial court judgment
      entry in order to aggregate Copeland’s sentences as a matter of law
      pursuant to Ohio R.Civ.P.56, [sic] where they aggregated his sentence
      to a twenty (20) to fifty (50) year sentence with two (2) three (3) year
      firearm specifications.
                Because Copeland’s complaint clearly states ODRC through
         [BOSC], removed the language “prior to” from the trial court’s
         judgment entry in case No. CR 213510, so that it could aggregate his
         sentences from two separate convictions in two separate trials of ten
         (10) to twenty-five (25) years to a single total aggregate sentence of
         twenty (20) to fifty (50) years, plus two (2) three (3) year firearm
         specifications.

                Copeland received a ten- to 25-year sentence in CR-214421 with

attendant firearm specifications, and a ten- to 25-year sentence in CR-213510 that

was ordered to be served consecutive to and prior to the other sentence. The

aggregation of indefinite consecutive felony sentences was and is required by the

Ohio Administrative Code:           “When consecutive indefinite sentences of

imprisonment are imposed for felon[ies], the minimum term to be served is the

aggregate of the consecutive minimum terms imposed and the maximum term to be

served is the aggregate of the consecutive maximum terms imposed[.]” Ohio

Adm.Code 5120-2-03(E)(1). See also State v. Brown, 5th Dist. Richland No.

16CA15, 2016-Ohio-5893, ¶ 37. (“Brown will serve the aggregate of all consecutive

sentences imposed.”)      Yet, Copeland appears to argue that he completed his

minimum sentence in CR-213510 in 1995 and should have been eligible for parole

at that point because the trial court ordered one sentence to be served prior to the

other.

                Even though Copeland may have served the minimum portion of his

sentence in one case, that does not mean he was eligible for parole at that time. If

ODRC may not aggregate his periods of incarceration as he claims, then he did not

complete serving the minimum portion of his sentence in all cases when he alleges.
Logically, one cannot be released on parole if he or she is still serving a separate

prison sentence in another case.       If his sentences were not aggregated, then

Copeland would have served the minimum portion of one ten- to 25-year sentence,

and then started serving another minimum portion of the other sentence. That is

the nature of consecutive sentences. Further, if the sentences are not aggregated

then it is doubtful that certain benefits, such as limitations on the minimum

aggregate terms of imprisonment found in Ohio Adm.Code 5120-2-03(F), would

apply to his sentences — further extending his minimum period of incarceration.

               Copeland’s sentences were ordered to be served consecutive to each

other, and he has not pointed to any statute, administrative code section, or rule of

law that, when correctly applied, supports his position. Copeland does cite to former

R.C. 2929.41(E)(2), which limited minimum consecutive terms for certain offenses,

but does not allege how this supports his position that ODRC miscalculated his

parole eligibility. The inclusion of the phrase “prior to” in one sentence does not

render the sentences incapable of being aggregated as Copeland alleges.

               Copeland has not shown that ODRC has improperly aggregated his

consecutive sentences.

               Even assuming Copeland’s argument is correct, and he should have

been eligible for parole at a time earlier than calculated by ODRC, this claim cannot

now be corrected in mandamus.3 The time for asserting such a claim was when it


      3 As was explained in a letter received by Copeland from ODRC attached to
Copeland’s complaint, based on applicable statutes and administrative code sections, the
minimum 20-year portion of the sentence was capped at 15 years, which was further
arose, not decades later. Copeland admits in his complaint and pleadings that he

has had parole hearings and parole was denied. The relief that could be afforded by

this court would be to direct ODRC to conduct a parole hearing. ODRC has already

conducted parole hearings. Mandamus cannot be used to compel an act that has

already been performed. State ex rel. ACLU v. Cuyahoga Cty. Bd. of Commrs., 128

Ohio St.3d 256, 2011-Ohio-625, 943 N.E.2d 553, ¶ 28. This court may not compel

ODRC to grant parole because mandamus may not control the discretionary actions

of a government official or agency. See State ex rel. Husted v. Brunner, 123 Ohio

St.3d 119, 2009-Ohio-4805, 914 N.E.2d 397, ¶ 20.

               Copeland asserts that he was unaware of this alleged error because

ODRC caused him to believe that it was correctly calculating his parole eligibility.

But again, by his own admission, he asserts he should have had a parole hearing in

the 1990s. He was aware or should have been aware that he did not have such a

hearing at that time.

               Whether his parole eligibility date was in the 1990s or early 2000s

does not mean that Copeland has shown that he has a clear legal right to

recalculation of his sentence or that ODRC has failed to fulfill a clear legal duty some

20 years after Copeland should have been aware of an alleged error.




reduced to ten years and six months. Together, with the six years for firearm specifications
and 160 days credit for time served, ODRC calculated Copeland’s initial parole date as
December 12, 2003.
               Despite ODRC’s failure to file a response to Copeland’s complaint, he

has not demonstrated entitlement to the requested relief. Therefore, his request for

a writ of mandamus against ODRC is denied and his motion for default judgment is

denied as moot.

      C. Prohibition — Jurisdiction to Maintain Consecutive Sentences

               Copeland also argues that prohibition is appropriate against the

respondent judge because his predecessor entered a judgment that was clearly

contrary to law “as it demanded that the relator must serve sentence in case CR-

213510 prior to case CR-214421, which also has (2) three (3) years firearm

specifications.” There is no exposition to flesh out this argument. The current

judicial respondent has not or is not about to exercise judicial authority that is

unauthorized by law — a requirement of relief in prohibition. There is no argument

or allegation that the trial judge did not have subject-matter or personal jurisdiction

to impose sentences in Copeland’s criminal cases in the 1980s. The requirements

necessary for the issuance of a writ of prohibition have not been shown by Copeland.

               Copeland’s argument is not entirely clear from his complaint, motion

for summary judgment, and opposition brief. His arguments could be interpreted

as one of impossibility. The trial court ordered the sentence imposed second to be

served prior to an already imposed sentence that also contained sentences for

firearm specifications, which by operation of law, must be served prior to other

sentences imposed at that time. So, Copeland may be arguing service of the resulting
aggregate sentence is impossible, his sentencing entries are void, and the only

remedy is to impose concurrent sentences.

               However, any sentencing error was required to be raised in a direct

appeal.    The Supreme Court of Ohio has recently clarified its void judgment

jurisprudence. State v. Harper, 160 Ohio St.3d 480, 2020-Ohio-2913, 159 N.E.3d

248; State v. Henderson, 161 Ohio St.3d 285, 2020-Ohio-4784, 162 N.E.3d 776.

This court, sitting en banc, recognized that “[b]ased on Harper and Henderson, the

current void-sentence jurisprudence of the Ohio Supreme Court is clear: if the

sentencing court has subject-matter jurisdiction over the case and personal

jurisdiction over the defendant, any sentencing error renders the sentence voidable,

not void.” State v. Stansell, 8th Dist. Cuyahoga No. 109023, 2021-Ohio-2036, ¶ 7.

See also Shie v. Ohio Adult Parole Auth., 8th Dist. Cuyahoga No. 110252, 2021-Ohio-

3038.

               Copeland has not challenged the jurisdiction of the trial court in this

case. Therefore, Copeland’s claims that his sentences are void are unavailing, and

Copeland had an adequate remedy at law by way of appeal. DeVore v. Black, Slip

Opinion No. 2021-Ohio-3153 ¶ 9. If these sentencing entries contain an error, they

are not void, but voidable. The failure to successfully challenge these sentences on

direct appeal means they are controlling, Stansell at ¶ 11, and ODRC must rely on

them in calculating Copeland’s prison terms.

               Respondent judge’s motion for summary judgment is, therefore,

granted.
      D. R.C. 2969.25(C)

              Copeland’s complaint indicates that he is an inmate in a state

correctional facility. As such, he is required to comply with provisions of R.C.

2969.25 applicable to such individuals who commence any civil action against a

government entity or employee. Copeland has failed to strictly comply with R.C.

2969.25(C).

              This statutory provision requires an inmate

      who files a civil action or appeal against a government entity or
      employee seek[ing] a waiver of the prepayment of the full filing fees
      assessed by the court in which the action or appeal is filed, the inmate
      shall file with the complaint or notice of appeal an affidavit that the
      inmate is seeking a waiver of the prepayment of the court’s full filing
      fees and an affidavit of indigency. The affidavit of waiver and the
      affidavit of indigency shall contain all of the following:

      (1) A statement that sets forth the balance in the inmate account of the
      inmate for each of the preceding six months, as certified by the
      institutional cashier;

      (2) A statement that sets forth all other cash and things of value owned
      by the inmate at that time.

The failure to strictly comply with this provision is grounds for denial of the

requested relief. State ex rel. Powe v. Lanzinger, 156 Ohio St.3d 358, 2019-Ohio-

954, 126 N.E.3d 1127, ¶ 7.

              Copeland has attached a document to his complaint purporting to be

a statement of his inmate account for the preceding six months, but the document

is not certified by the institutional cashier. This is specifically required by R.C.

2969.25(C)(1). Copeland’s filing fails to comply with the statutory provision, which
is sufficient grounds to deny relief. State ex rel. Ellis v. Wainwright, 157 Ohio St.3d

279, 2019-Ohio-2853, 135 N.E.3d 761, ¶ 7.

               Respondent judge’s motion for summary judgment is granted.

Copeland’s motion for summary judgment and requests for writs of mandamus and

prohibition are denied. Copeland’s motion for default judgment is denied as moot.

Copeland to pay costs. The clerk is directed to serve on the parties notice of this

judgment and its date of entry upon the journal. Civ.R. 58(B).



______________________________ _
MARY J. BOYLE, ADMINISTRATIVE JUDGE

SEAN C. GALLAGHER, J., and
FRANK D. CELEBREZZE, JR., J., CONCUR